DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 22 September 2022. The changes and remarks disclosed therein have been considered.
No claims have been cancelled or added by Amendment. Therefore, claims 1-20 are pending in the application. 
Terminal Disclaimer
Terminal disclaimer filed on 23 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (U.S. Patent No. 9,881,674; 10,090,052; 10,360,980) has been reviewed and is NOT accepted. 
Drawings
The drawings submitted on 05/24/2021. These drawings are review and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,881,674 B2 (‘674), as being unpatentable over claims 1-20 of U.S. Patent No. 10,090,052 B2 (‘052), as being unpatentable over claims 1-20 of U.S. Patent No. 10,360,980 B2 (‘980). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘674 claims, ‘052 claim, ‘980 claims.
US Patent No. 9,881,674 B2
Pub. No.: US 2021/0280253 A1
1. A method comprising: performing a first stage of an operation of storing information in a first memory cell and a second memory cell, the first memory cell included in a first memory cell string, the first memory string electrically connected to a data line during the first stage through a first select transistor, the second memory cell included in a second memory cell string, the second memory cell string electrically connected to the data line during the first stage through a second select transistor, and first and second memory cells sharing an access line; and performing a second stage of the operation after the first stage to determine whether each of the first and second memory cells reaches a target state.
2. The method of claim 1, wherein performing the first stage of the operation includes changing a state of each of the first and second memory cells before the second stage is performed.
3. The method of claim 2, wherein the state of each of the first and second memory cells includes an erase state before the second stage is performed.
4. The method of claim 1, wherein performing the second stage of the operation includes: applying a program verify voltage during a first time interval of the second stage and a second time interval of the second stage to the access line; keeping a value of the program verify voltage unchanged between the first time interval and the second time interval; determining, during the first time interval, whether the first memory cell reaches the target state; and determining, during the second time interval, whether the second memory cell reach the target state.
5. The method of claim 1, wherein performing a second stage of the operation includes: passing a signal from the data line to a first page buffer electrically connected to the data line during a time interval of the second stage to determine whether the first memory cell reaches the target state based on information provided by the signal to the first page buffer; and passing the signal from the data line to a second page buffer electrically connected to the data line during another time interval of the second stage to determine whether the second memory cell reaches the target state based on information provided by the signal to the second page buffer.
6. The method of claim 1, wherein each of the first and second memory cells is configured as a single level cell, and the target state corresponds to a value of a single bit of data.
7. The method of claim 1, wherein each of the first and second memory cells is configured as a multi-level cell, and the target state corresponds to a value of one bit among the multiple bits to be stored in each of the first and second memory cells.
8. A method comprising: changing a value of a threshold voltage of a first memory cell during a write operation of a device, the first memory cell included in a first memory cell string, the first memory string electrically connected to a data line during the write operation through a first select transistor; changing a value of a threshold voltage of a second memory cell during the write operation after the changing of the value of the threshold voltage the first memory cell, the second memory cell included in a second memory cell string, the second memory cell string electrically connected to the data line during the write operation through a second select transistor, and first and second memory cells sharing an access line; and determining whether each of the first and second memory cells reaches a target threshold voltage after the changing of the value of the threshold voltage of the second memory cell.
9. The method of claim 8, wherein changing the value of the threshold voltage of the first memory cell includes applying a first programming voltage to the access line, and changing the value of the threshold voltage of the second memory cell includes applying a second programming voltage to the access line, wherein first and second voltages have a same value.
10. The method of claim 8, wherein changing the value of the threshold voltage of each of the first and second memory cells includes increasing the values of the threshold voltages of the first and second memory cells.
11. The method of claim 8, wherein changing the value of the threshold voltage of each of the first and second memory cells includes: causing the value of the threshold voltage of the first memory cell to change from a negative value to a positive value; and causing the value of the threshold voltage of the second memory cell to change from a negative value to a positive value.
12. The method of claim 8, wherein the first stage includes a write stage of the operation and the second stage includes a write verify stage of the operation.
13. A method comprising: applying a first voltage to an access line during a first time interval of an operation to program a first memory cell, the first memory cell included in a first memory cell, the first memory string electrically connected to a data line during the operation through a first select transistor; applying the first voltage to the access line during a second time interval of the operation to program a second memory cell, the second memory cell included in a second memory cell string, the second memory cell string electrically connected to the data line during the operation through a second select transistor, first and second memory cells sharing the access line; and applying a second voltage to the access line during a third time interval and a fourth time interval of the operation to determine whether the first and second memory cells reach a target threshold voltage, without applying another voltage to the access line during a time interval between the third and fourth time intervals.
14. The method of claim 13, further comprising: applying a third voltage to the access line during a time interval between the first and second the time intervals, wherein a value of the third voltage is less than a value of the first voltage.
15. The method of claim 14, wherein the value of the third voltage is zero.
16. The method of claim 14, wherein the value of the third voltage is greater than zero.
17. The method of claim 13, further comprising: electrically connecting the data line to a first page buffer during the third time interval to determine whether the threshold voltage of the first memory cell reaches the target threshold voltage based on information provided from the data line to the first page buffer during the third time interval; and electrically connecting the data line to a second page buffer during the fourth time interval to determine whether the threshold voltage of the second memory cell reaches the target threshold voltage based on information provided from the data line to the second page buffer during the fourth time interval.
18. An apparatus comprising: a data line; a first memory cell included in a first memory cell string; a second memory cell included in a second memory cell string; a first select transistor to electrically connect the first memory cell string to the data line; a second select transistor to electrically connect the second memory cell string to the data line; an access line shared by the first and second memory cells; and a module to perform a write stage of a write operation of storing information in the first and second memory cells, and to perform a write verify stage of the write operation after the write stage to determine whether each of the first and second memory cells reaches a target state.
19. The apparatus of claim 18, further comprising a voltage generator including a charge pump circuit to generate a voltage, wherein the module is configured to keep a value of the voltage unchanged between a time interval of determining whether the first memory cell reaches a target state and a time interval of determining whether the second memory cell reaches the target state.
20. The apparatus of claim 19, wherein the charge pump circuit is a first charge pump circuit and the voltage generator includes a second charge pump circuit to generate a second voltage, and the module is configured to apply the second voltage to the access line during a time interval of storing information in the first memory cell and during a time interval of storing information in the second memory cell.
21. The apparatus of claim 20, wherein the voltage generator includes a third charge pump circuit to generate a third voltage, and the module is configured to apply the third voltage to the access line between the time interval of storing information in the first memory cell and the time interval of storing information in the second memory cell, and the third voltage has a positive value.
22. The apparatus of claim 18, wherein the module is configured to change a state of each of the first and second memory cells from an erase state to another state during the write stage.
23. The apparatus of claim 18, wherein the module is configured to change a value of a threshold voltage of each of the first and second memory cells from a negative value to a positive value.
24. The apparatus of claim 18, further comprising at least three page buffers to electrically connect to the data line during the write operation.
25. The apparatus of claim 18, wherein each of the first and second memory cells is configured as a single level cell.
26. The apparatus of claim 18, wherein each of the first and second memory cells is configured as a multi-level cell.

1. (Original) An apparatus comprising: a data line; a first memory cell included in a first memory cell string; a second memory cell included in a second memory cell string; an access line shared by the first and second memory cells; and a module to: change a value of a threshold voltage of the first memory cell during a first time interval of an operation of the apparatus; change a value of a threshold voltage of the second memory cell during a second time interval of the operation; and determine, during a third time interval after the first and second time intervals, whether the first memory cell reaches a first target threshold voltage and whether the second memory cell reaches a second target voltage.  
2. The apparatus of claim 1, wherein the module is configured to: apply a first programming voltage to the access line during the first time interval; apply a second programming voltage to the access line during the second time interval, wherein first and second programming voltages have a same value.  
3. The apparatus of claim 2, wherein the module is configured to apply a positive voltage to the access line between the first and second time intervals.  
4. The apparatus of claim 1, wherein the module is configured to: apply a voltage to the access line during the third time interval; and keep the voltage at a positive value during the third time interval.  
5. The apparatus of claim 4, wherein the module is configured to couple the access line to ground between the second time interval and the third time interval.  
6. The apparatus of claim 1, wherein the module is configured to: increase the value of the threshold voltage of the first memory cell during the first time interval; and increase the value of the threshold voltage of the second memory cell during the second time interval.  
7The apparatus of claim 1, wherein the module is configured to: cause the value of the threshold voltage of the first memory cell to change from a first negative value to a first positive value during the first time interval; and cause the value of the threshold voltage of the second memory cell to change from a second negative value to a second positive value during the second time interval.  
8. The apparatus of claim 1, wherein the first and second time intervals occur in a write stage of the operation, and the third time interval occurs in a write verify stage of the operation.  
9. An apparatus comprising: a data line; a first memory cell included in a first memory cell string; a second memory cell included in a second memory cell string; an access line shared by the first and second memory cells; and a module to: change a value of a threshold voltage of the first memory cell during a first time interval of an operation of the apparatus; change a value of a threshold voltage of the second memory cell during a second time interval of the operation; couple the data line to a first page buffer during a third time interval after the first and second time intervals; couple the data line to a second page buffer during a fourth time interval after the third time interval; determine a threshold voltage of the first memory cell responsive to information in the first page buffer during the third time interval; and determine a threshold voltage of the second memory cell responsive to information in the second page buffer during the fourth time interval.  
10. The apparatus of claim 9, further comprising a transistor, wherein the first buffer is coupled to the data line through the transistor; and the second buffer is coupled to the data line through the transistor.  
11. The apparatus of claim 9, wherein the module is configured to: apply a first voltage to the access line during each of the first and second time intervals; and apply a second voltage less than the first voltage to the access line during each of the third and fourth time intervals.  
12. The apparatus of claim 11, wherein the module is configured to apply a positive voltage to the access line between the first and second time intervals.  
13. The apparatus of claim 11, wherein the module is configured to couple the access line to ground between the first and second time intervals.  
14. The apparatus of claim 9, wherein the module is configured to: apply a voltage to the access line during the third and fourth time intervals; and keep the voltage at a positive value during the third and fourth time intervals.  
15. The apparatus of claim 14, wherein the module is configured to couple the access line to ground between the first and second time intervals.  
16. The apparatus of claim 9, wherein the each of the first and second memory cells includes an erase state before the first time interval.  
17. An apparatus comprising:
a data line; a first memory cell included in a first memory string; a second memory cell included in a second memory cell string; a access line shared by the first and second memory cells;[AltContent: rect] a voltage generator to provide a first voltage to the access line during a first operation of storing information in the first and second memory cells and to provide a second voltage to the access line during a second operation of determining whether each of the first and second memory cells reaches a target state; and a module to: to keep the voltage generator from switching a value of the first voltage to ground during the first operation; and to keep the voltage generator from switching a value of the second voltage to ground during the second operation.  
18. The apparatus of claim 17, wherein the first and second voltages have different values.  
19. The apparatus of claim 17, wherein the module is configured to keep the value of the second voltage unchanged during the second operation.  
20. The apparatus of claim 17, wherein the voltage generator includes a first charge pump circuit to generate the first voltage, and a second charge pump circuit to generate the second voltage.  



Allowable Subject Matter
Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825